DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawlor et al. (US 20090295181 A1) (hereinafter Lawlor).
Regarding claim 1, Lawlor discloses:
A vehicular camera module configured to be disposed at an in-cabin side of a windshield of a vehicle, the vehicular camera module comprising: [See Lawlor, ¶ 0034-0036 discloses an accessory module for mounting against a vehicle windscreen; See Lawlor, Fig. 1 illustrates a rear-view mirror assembly (14), and an assembly (10) to dispose cameras viewing through the front windshield.]
a housing; [See Lawlor, ¶ 0048 discloses an outer casing (24); See Lawlor, Fig. 6 illustrates an outer casing.]
a camera disposed at the housing, wherein the camera comprises an imager having a two dimensional array of at least one million photosensing elements arranged in rows and columns; [See Lawlor, ¶ 0050 discloses a camera embodied as a complimentary metal oxide semi-conductor (CMOS) circuitry and processing, wherein one of ordinary skill would recognize that it is routine and conventional in the art for CMOS sensors to be embodied as megapixel arrays (as evidenced by Van Den Elzen US 20160286103 A1, [0025] discloses: a vehicle may incorporate any type of sensor or sensors, such as imaging sensors, radar sensors, or lidar sensors.  The imaging sensor or camera may capture image data for image processing and may comprise any suitable camera or sensing device, such as, for example, a two dimensional array of a plurality of photosensor elements arranged in at least 640 columns and 480 rows (at least a 640×480 imaging array, such as a megapixel imaging array or the like), with a respective lens focusing images onto respective portions of the array. The photosensor array may comprise a plurality of photosensor elements arranged in a photosensor array having rows and columns. Preferably, the imaging array has at least 300,000 photosensor elements or pixels, more preferably at least 500,000 photosensor elements or pixels and more preferably at least 1 million photosensor elements or pixels.)]
wherein the camera comprises a lens; [See Lawlor, Fig. 1 illustrates a camera (28), wherein although it is not explicitly recited that the camera has a lens, it is within the level of ordinary skill to recognize that a lens would be necessitated in order to produce focused and usable images by the windshield accessory of Lawlor.]
wherein, with the vehicular camera module disposed at the in-cabin side of the windshield, the camera views through the windshield and forward of the vehicle; [See Lawlor, ¶ 0059 discloses that the camera and CV sensor assembly must have a clear view through the windscreen in order to operate correctly.]
wherein the vehicular camera module comprises a glare shield region below and forward of the lens of the camera; [See Lawlor, ¶ 0046 discloses substantially eliminating stray or background light being reflected into a sensor.  Therefore, it is preferable that walls of a channel (52) are coated or covered with a light absorbing layer or film, which may be in the form of a paint, fabric, or any other suitable coating.]
wherein the glare shield region comprises a non-ribbed surface coated with a light absorbing coating; and [See Lawlor, ¶ 0046 discloses substantially eliminating stray or background light being reflected into a sensor via the form of a paint, fabric, or any other suitable coating.]
wherein the coated glare shield region, with the vehicular camera module disposed at the in-cabin side of the windshield, reduces glare light incident at the lens of the camera. [See Lawlor, ¶ 0046 discloses substantially eliminating stray or background light being reflected into a sensor.]

Regarding claim 2, Lawlor discloses all the limitations of claim 1.
Lawlor discloses:
wherein the housing houses a primary circuit board having a processor for processing image data captured by the camera. [See Lawlor, ¶ 0050, 0066 discloses the implementation of one or more circuit boards, and particularly CMOS circuitry and corresponding processing elements.]

Regarding claim 4, Lawlor discloses all the limitations of claim 1.
Lawlor discloses:
wherein the housing comprises a metal housing. [See Lawlor, ¶ 0054 discloses that the frame assembly (16) is preferably formed from a substantially rigid material such as a metal or the like.]

Regarding claim 5, Lawlor discloses all the limitations of claim 1.
Lawlor discloses:
wherein the glare shield region comprises a non-ribbed surface of the housing of the vehicular camera module. [See Lawlor, Fig. 6 illustrates observably planar surfaces (52, 48, and 40) corresponding with sensors/cameras of the rear-view mirror accessory housing; See Lawlor, ¶ 0046 discloses that the light-absorbing layer or film may be in the form of a paint, fabric, or any other suitable coating.]

Regarding claim 6, Lawlor discloses all the limitations of claim 1.
Lawlor discloses:
wherein the glare shield region comprises a planar surface of the housing of the vehicular camera module. [See Lawlor, Fig. 6 illustrates observably planar surfaces (52, 48, and 40) corresponding with sensors/cameras of the rear-view mirror accessory housing; See Lawlor, ¶ 0046 discloses that the light-absorbing layer or film may be in the form of a paint, fabric, or any other suitable coating.]

Regarding claim 8 Lawlor discloses all the limitations of claim 1.
Lawlor discloses:
wherein the light absorbing coating provides light absorption of light incident at the glare shield region from all angles. [See Lawlor, ¶ 0046 discloses substantially eliminating stray or background light being reflected into a sensor via the form of a paint, fabric, or any other suitable coating.  Hence, this characterization of stray light implies that any stray/background/glare light would be eliminated by the glare shield coating.]

Regarding claim 9, Lawlor discloses all the limitations of claim 1.
Lawlor discloses:
wherein the vehicular camera module, when disposed at the in-cabin side of the windshield, makes intimate contact with the in-cabin side of the windshield at least partially around a periphery of the glare shield region. [See Lawlor, ¶ 0054 discloses the cover assembly 18 is preferably formed from a resiliently deformable material, and is thus capable of deforming to conform substantially precisely to the shape of the windscreen, regardless of any slight deviations in dimensions due to manufacturing tolerances.  Thus from the exterior of the vehicle the cover assembly 18 will provide the appearance of forming a perfect match between the accessory module assembly 12 and the vehicle windscreen, which should therefore prevent any dirt/dust from migrating between the windscreen and the module assembly 12.]

Regarding claim 10, Lawlor discloses all the limitations of claim 1.
Lawlor discloses:
comprising a cover element that is, with the vehicular camera module disposed at the in-cabin side of the windshield, disposed at and surrounds the housing and the glare shield region at the windshield. [See Lawlor, ¶ 0047 discloses a cover assembly (18) to be mounted onto a frame assembly (16), and surrounding the housing and glare shield area (52).]

Regarding claim 11, Lawlor discloses all the limitations of claim 1.
Lawlor discloses:
wherein the lens of the camera protrudes at least partially through an aperture of the housing. [See Lawlor, Fig. 1 illustrates a camera (28), wherein although it is not explicitly recited that the camera has a lens, it is within the level of ordinary skill to recognize that a lens would be necessitated in order to produce focused and usable images by the windshield accessory of Lawlor.]

Regarding claim 12, Lawlor discloses:
A vehicular camera module configured to be disposed at an in-cabin side of a windshield of a vehicle, the vehicular camera module comprising: [See Lawlor, ¶ 0034-0036 discloses an accessory module for mounting against a vehicle windscreen; See Lawlor, Fig. 1 illustrates a rear-view mirror assembly (14), and an assembly (10) to dispose cameras viewing through the front windshield.]
a metal housing; [See Lawlor, ¶ 0054 discloses that the frame assembly (16) is preferably formed from a substantially rigid material such as a metal or the like.]
a camera disposed at the metal housing, wherein the camera comprises an imager having a two dimensional array of at least one million photosensing elements arranged in rows and columns; [See Lawlor, ¶ 0050 discloses a camera embodied as a complimentary metal oxide semi-conductor (CMOS) circuitry and processing, wherein one of ordinary skill would recognize that it is routine and conventional in the art for CMOS sensors to be embodied as megapixel arrays (as evidenced by Van Den Elzen US 20160286103 A1, [0025] discloses: a vehicle may incorporate any type of sensor or sensors, such as imaging sensors, radar sensors, or lidar sensors.  The imaging sensor or camera may capture image data for image processing and may comprise any suitable camera or sensing device, such as, for example, a two dimensional array of a plurality of photosensor elements arranged in at least 640 columns and 480 rows (at least a 640×480 imaging array, such as a megapixel imaging array or the like), with a respective lens focusing images onto respective portions of the array. The photosensor array may comprise a plurality of photosensor elements arranged in a photosensor array having rows and columns. Preferably, the imaging array has at least 300,000 photosensor elements or pixels, more preferably at least 500,000 photosensor elements or pixels and more preferably at least 1 million photosensor elements or pixels.)]
wherein the camera comprises a lens that protrudes at least partially through an aperture of the metal housing; [See Lawlor, Fig. 1 illustrates a camera (28), wherein although it is not explicitly recited that the camera has a lens, it is within the level of ordinary skill to recognize that a lens would be necessitated in order to produce focused and usable images by the windshield accessory of Lawlor.]
wherein, with the vehicular camera module disposed at the in-cabin side of the windshield, the camera views through the windshield and forward of the vehicle; [See Lawlor, ¶ 0059 discloses that the camera and CV sensor assembly must have a clear view through the windscreen in order to operate correctly.]
wherein the metal housing comprises a glare shield region below and forward of the lens of the camera; [See Lawlor, ¶ 0046 discloses substantially eliminating stray or background light being reflected into a sensor.  Therefore, it is preferable that walls of a channel (52) are coated or covered with a light absorbing layer or film, which may be in the form of a paint, fabric, or any other suitable coating.]
wherein the glare shield region comprises a planar surface of the metal housing that is coated with a light absorbing coating; and [See Lawlor, ¶ 0046 discloses substantially eliminating stray or background light being reflected into a sensor via the form of a paint, fabric, or any other suitable coating; See Lawlor, Fig. 6 illustrates the glare shield areas (52, 48, and 40) being observably planar.]
wherein the coated glare shield region, with the vehicular camera module disposed at the in-cabin side of the windshield, reduces glare light incident at the lens of the camera. [See Lawlor, ¶ 0046 discloses substantially eliminating stray or background light being reflected into a sensor.]

Regarding claim 13, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  

Regarding claim 15, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise.  

Regarding claim 16, this claim recites analogous limitations to claim 9, and is therefore rejected on the same premise.  

Regarding claim 17, Lawlor discloses:
A vehicular camera module configured to be disposed at an in-cabin side of a windshield of a vehicle, the vehicular camera module comprising: [See Lawlor, ¶ 0034-0036 discloses an accessory module for mounting against a vehicle windscreen; See Lawlor, Fig. 1 illustrates a rear-view mirror assembly (14), and an assembly (10) to dispose cameras viewing through the front windshield.]
a housing; [See Lawlor, ¶ 0048 discloses an outer casing (24); See Lawlor, Fig. 6 illustrates an outer casing.]
a camera disposed at the housing, wherein the camera comprises an imager having a two dimensional array of at least one million photosensing elements arranged in rows and columns; [See Lawlor, ¶ 0050 discloses a camera embodied as a complimentary metal oxide semi-conductor (CMOS) circuitry and processing, wherein one of ordinary skill would recognize that it is routine and conventional in the art for CMOS sensors to be embodied as megapixel arrays (as evidenced by Van Den Elzen US 20160286103 A1, [0025] discloses: a vehicle may incorporate any type of sensor or sensors, such as imaging sensors, radar sensors, or lidar sensors.  The imaging sensor or camera may capture image data for image processing and may comprise any suitable camera or sensing device, such as, for example, a two dimensional array of a plurality of photosensor elements arranged in at least 640 columns and 480 rows (at least a 640×480 imaging array, such as a megapixel imaging array or the like), with a respective lens focusing images onto respective portions of the array. The photosensor array may comprise a plurality of photosensor elements arranged in a photosensor array having rows and columns. Preferably, the imaging array has at least 300,000 photosensor elements or pixels, more preferably at least 500,000 photosensor elements or pixels and more preferably at least 1 million photosensor elements or pixels.)]
wherein the camera comprises a lens that protrudes at least partially through an aperture of the housing; [See Lawlor, Fig. 1 illustrates a camera (28), wherein although it is not explicitly recited that the camera has a lens, it is within the level of ordinary skill to recognize that a lens would be necessitated in order to produce focused and usable images by the windshield accessory of Lawlor.]
wherein the housing houses a primary circuit board having a processor for processing image data captured by the camera; [See Lawlor, ¶ 0050, 0066 discloses the implementation of one or more circuit boards, and particularly CMOS circuitry and corresponding processing elements.]
wherein, with the vehicular camera module disposed at the in-cabin side of the windshield, the camera views through the windshield and forward of the vehicle; [See Lawlor, ¶ 0059 discloses that the camera and CV sensor assembly must have a clear view through the windscreen in order to operate correctly.]
wherein the vehicular camera module comprises a glare shield region below and forward of the lens of the camera; [See Lawlor, ¶ 0046 discloses substantially eliminating stray or background light being reflected into a sensor.  Therefore, it is preferable that walls of a channel (52) are coated or covered with a light absorbing layer or film, which may be in the form of a paint, fabric, or any other suitable coating.]
wherein the glare shield region comprises a planar surface coated with a light absorbing coating that provides light absorption of light incident at the glare shield region from all angles; and [See Lawlor, ¶ 0046 discloses substantially eliminating stray or background light being reflected into a sensor via the form of a paint, fabric, or any other suitable coating; See Lawlor, Fig. 6 illustrates the glare shield areas (52, 48, and 40) being observably planar.]
wherein the coated glare shield region, with the vehicular camera module disposed at the in-cabin side of the windshield, reduces glare light incident at the lens of the camera. [See Lawlor, ¶ 0046 discloses substantially eliminating stray or background light being reflected into a sensor.]

Regarding claim 18, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.  

Regarding claim 19, this claim recites analogous limitations to claim 6, and is therefore rejected on the same premise.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawlor in view of Bard et al. (US 20200391577 A1) (hereinafter Bard).
Regarding claim 3, Lawlor discloses all the limitations of claim 1.
Lawlor does not appear to explicitly disclose:
wherein the windshield includes a blackout region and a light-transmitting window through the blackout region, and wherein, with the vehicular camera module disposed at the in-cabin side of the windshield, the camera views through the windshield at the light-transmitting window.
However, Bard discloses:
wherein the windshield includes a blackout region and a light-transmitting window through the blackout region, [See Bard, ¶ 0005, 0046 discloses opaque enamel printing such as black enamel paint on a glass windshield substrate; See Bard, Fig. 2(a) illustrates a black-colored opaque enamel print area (103), and a corresponding opening/open area (206), through which a camera images through the windshield.] and wherein, with the vehicular camera module disposed at the in-cabin side of the windshield, the camera views through the windshield at the light-transmitting window. [See Bard, Fig. 1(c) illustrates an example in which the camera element (130) captures images through an opening (106).]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Lawlor to add the teachings of Bard in order to hide electronic sensors or cameras from view when outside of a vehicle through the implementation of an opaque enamel layer.

Claim(s) 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawlor in view of Hao et al. (CN 105549297 A; machine translation provided) (hereinafter Hao).
Regarding claim 7, Lawlor discloses all the limitations of claim 1.
Lawlor discloses:
wherein the light absorbing coating comprises a plurality of tubes deposited onto the glare shield region.
However, Hao discloses:
wherein the light absorbing coating comprises a plurality of tubes deposited onto the glare shield region. [See Hao, ¶ 0002, 0004, 0010-0012, 0045 discloses coating a baffle or light-shield with a carbon nanotube coating.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Lawlor to add the teachings of Hao in order to provide a coating of the blackest material in the world, increasing light absorption efficiency and decreasing size and weight of a light hood used in imaging applications.

Regarding claim 14, this claim recites analogous limitations to claim 7, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
	
Regarding claim 20, this claim recites analogous limitations to claim 7, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486